Name: Commission Regulation (EC) No 1242/95 of 31 May 1995 fixing for the month of June 1995 the minimum purchase price for lemons delivered to the processing industry and the financial compensation payable after processing thereof
 Type: Regulation
 Subject Matter: plant product;  prices;  food technology
 Date Published: nan

 1 . 6 . 95 I EN I Official Journal of the European Communities No L 121 /63 COMMISSION REGULATION (EC) No 1242/95 of 31 May 1995 fixing for the month of June 1995 the minimum purchase price for lemons delivered to the processing industry and the financial compensation payable after processing thereof HAS ADOPTED THIS REGULATION : Article 1 For the month of June 1995 the minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 shall be as follows : Minimum price : ECU 15,77/ 100 kg net. The minimum price shall refer to products ex-producers' packaging stations. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 1 199/90 (2), and in particular Article 3 thereof, Whereas, pursuant to Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to producers is fixed, as from the 1991 /92 marketing year at 105 % of the average withdrawal price calculated in accordance with the first indent of Article 18 ( 1 ) (a) of Council Regulation (EEC) No 1035/72 (3), as last amended by Commission Regulation (EC) No 997/95 (4) ; whereas the minimum price must be fixed on the basis of the basic and buying-in prices for the month of June 1995 by Council Regulation (EC) No 1225/95 0 and reduced by Commission Regulation (EC) No 1241 /95 (&lt;"); Whereas, pursuant to Article 2 of Regulation (EEC) No 1035/77, financial compensation cannot exceed the differ ­ ence between the minimum purchase price referred to in Article 1 of that Regulation and the prices obtained for the raw material in producer third countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 For the month of June 1995 the financial compensation referred to in Article 2 of Regulation (EEC) No 1035/77 shall be as follows : Financial compensation : ECU 10,48/100 kg net. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1995. For the Commission Franz FISCHLER Member of the Commission ') OJ No L 125, 19. 5. 1977, p. 3 . 2) OJ No L 119, 11 . 5. 1990 , p. 61 . 3) OJ No L 118 , 20. 5. 1972, p. 1 . &lt;) OJ No L 101 , 4. 5. 1995, p. 16. ^ OJ No L 120 , 31 . 5. 1995, p. 34. ') See page 61 of this Official Journal .